Title: To George Washington from William Livingston, 4 February 1781
From: Livingston, William
To: Washington, George


                        
                            Dr Sir
                            Trenton 4 Febry 1781
                        
                        I have received your Excellency’s favour of the 27th January; and rejoice to hear that the mutiny in the
                            Jersey line is so compleatly suppressed. As lenity is, upon some occasions, truly politic, severity is upon others,
                            absolutely indispensible, and probably from the success of the Pensylvania mutineers, the fever of revolt would soon have
                            become epidemical, had not the sharpest remedy been applied to check the contagion. I hope however, as well from a regard
                            to Justice, as to prevent all future Insurrections on pretence of being detained in Service, beyond the expiration of their
                            Enlistments, that the grounds of all such complaints, if any are still made, may be thoroughly investigated. I have the
                            honour to be, with the greatest Esteem Dear Sir your Excellency’s most obedient Servant
                        
                            Wil: Livingston
                        
                    